Citation Nr: 1718718	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for a malformed right rib, status post fracture.

3.  Entitlement to initial disability rating in excess of 0 percent for a vestibular disorder (vertigo).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ellen H. Weston, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 2004 to January 2009.

This case comes before the Board of Veterans' Appeals (Board) from September 2009 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In March 2015, the Board referred the issue of tinnitus to the Agency of Original Jurisdiction (AOJ), and remanded the issues concerning the claims for bilateral hearing loss, a malformed right rib, status post fracture, and a vestibular disorder (vertigo) to obtain additional VA examinations and complete the record.  Subsequent to the last adjudication by the AOJ in the 2016 supplemental statement of the case, the Veteran has submitted additional evidence in the form of a May 2016 private audiology report; however, this does not have a bearing on the issue on appeal as it is cumulative of other evidence that shows that the Veteran does not qualify as having hearing loss for VA purposes.

The issue of service connection for tinnitus has been raised by the record in April 2010 and May 2016 statements by the Veteran, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an initial disability rating for vestibular disorder (vertigo) is addressed in the REMAND portion of the decision below and must be REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not have a hearing loss disability for VA purposes at the time of his claim for service connection, and has not had the same at any time since.

2.  The Veteran's service-connected malformed right rib, status post fracture disability does not manifest more than moderate symptoms.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A §§ 1110, 1101, 1117, 5102, 5103, 5103A, 5107 (West 2014);
38 C.F.R §§ 3.102, 3.159, 3.303, 3.385 (2016).

2.  The criteria for an initial rating in excess of 10 percent for a malformed right rib, status post fracture, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.56, 4.73; Diagnostic Code 5321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  VA provided the requisite notice to the Veteran in September 2008.  (Virtual VA, Correspondence, 9/26/2008, pps. 1-3).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA also has a duty to assist the Veteran to obtain potentially relevant records, and to provide examinations or medical opinions when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA records, and private treatment records have been obtained and associated with the claims file.  The Veteran received VA treatment, and several VA examinations in 2008 and 2016 in connection with his claims; which, collectively, contain a description of the history of disabilities at issue; document and consider relevant medical facts and principles; and provide opinions regarding the Veteran's claimed conditions.

By including in the claims file any outstanding treatment and examination records, and by scheduling the 2016 VA examinations, the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's March 2015 Remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Additional development is not warranted.  As such, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Service Connection for Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet App. 247, 253 (1999); Barr v. Nicholson, 21 Vet. App. 303, 306 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).

Federal law specifically limits entitlement for service-connected disease or injury to cases where such incidents result in a disability.  It is not enough for a claimant to seek some sort of benefit simply because he had a disease or injury on active duty.  In the absence of proof of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (upholds Court of Appeals for Veterans Claims decision to require a current existing disability).

Pursuant to regulation, impaired hearing only constitutes a disability for VA purposes when the auditory threshold test results for the frequencies of either 500, 1000, 2000, 3000, or 4000 Hertz (Hz) reach 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when the speech discrimination scores are less than 94 percent.  38 C.F.R. § 3.385.  A state-licensed audiologist must conduct the hearing examination and it must include an approved Maryland CNC speech discrimination test.  Id.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence has been assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether there is a preponderance of the evidence against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b);
See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.") (quoting Santosky v. Kramer, 455 U.S. 745, 755 (1982));
38 C.F.R. § 3.102.

In a May 2016 statement, the Veteran argues that he is unable to discriminate words properly when there is any amount of background noise.  He contends that he has not been tested on this aspect of his hearing and that prior hearing tests have not been properly calculated.  The Veteran asserts in a statement received March 2013 that his constant exposure to loud headphone noise while serving as a military linguist has made him unable to understand people talking to him at a normal level.  (Virtual VA, Correspondence, 3/1/2012, pps.1-2.).

On VA examination in October 2008, the audiology report for the Veteran revealed "normal bilateral hearing." (Virtual VA, C&P Exam, Audiology, 11/21/2008, p. 1).  The audiogram results showed pure tone thresholds of 15, 5, 10, 5, and 0 in the left ear, and thresholds of 10, 5, 10, 5, and 0 in the right ear, at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  On the Maryland CNC speech discrimination test, the Veteran received scores of 98% in his left ear and 100% in his right ear.  Id.

On VA examination in February 2016, the contracted private audiologist issued a diagnosis of "normal hearing."  The audiogram revealed pure tone thresholds of 20, 15, 20, 25, and 25 in the left ear, and 20, 15, 20, 25, and 25 in the right ear, at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The Veteran also received perfect scores of 100% for both his left ear and his right ear on the Maryland CNC speech discrimination test.  

The most recent May 2016 private audiology report further reveals no significant threshold shifts on the pure tone audiogram and perfect 100% speech discrimination scores for both the left and right ears.  The report graph shows that only two Hz frequencies, 3000 Hz and 4000 Hz, show a loss that approaches 25 decibels, which does not meet the minimum requirement of having at least three Hz frequency levels with a loss of at least 26 decibels to constitute hearing loss for VA purposes.  (Medical Treatment Record - Non-Government Facility, 5/18/2016, p. 2). 

As a result, the evidence of record does not show audiometric findings that meet the criteria for a grant of service connection for hearing loss in accordance with 38 C.F.R. § 3.385.  Although the Board recognizes that the Veteran may have some hearing loss, such hearing loss is simply not severe enough to meet the level deemed necessary by VA regulations to qualify as a disability that may service-connected.  The Board reiterates that the objective audiometric testing of his hearing acuity does not meet the specific and standard criteria for VA compensation purposes.  The Board is not dismissing the Veteran's specific complaints of how his ability to hear is impaired; rather, under the circumstances of this case, such complaints do not in and of themselves warrant a grant of service connection.    

Therefore, as the weight of the competent medical evidence reflects that the Veteran has not demonstrated hearing loss for VA purposes at the time of his 2008 claim or at the time of his 2009 discharge, and he has not had this disability at any time since, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

For these reasons, the Board finds that the Veteran has not had bilateral hearing loss for VA purposes at the time of his claim or at any time since.  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As the doctrine of reasonable doubt is not applicable, the claim must be denied.


III. Increased Rating for the Malformed Rib 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the AOJ will assign a higher evaluation if the disability more closely approximates the criteria for the higher rating; otherwise, it will assign a lower rating.  8 C.F.R. § 4.7.  After careful consideration of the evidence, the AOJ will resolve any reasonable doubt in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where a veteran is appealing the rating for an already established service-connected condition, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for the disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the Board must base its evaluation on the overall recorded history of a disability, giving equal weight to both past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Malformed Right Rib, Status Post Fracture Disability

The current issue on appeal arises from a claim of entitlement to service connection for a right rib condition received by the AOJ on September 26, 2008.  In a February 2009 rating decision, the AOJ granted service connection for a malformed right rib, status post fracture (previously rated under Diagnostic Code (DC) 5297 "Ribs, removal of") [Pre-Discharge Exam].  See 38 C.F.R. § 4.71a.  Presently, a 10 percent disability rating has been assigned to this claim pursuant to Diagnostic Codes 5299-5321, effective January 5, 2009.  See 38 C.F.R. § 4.73.

The Veteran's malformed right rib disability has been evaluated pursuant to the range of diagnostic codes most analogous to his current disability.  See 38 C.F.R. § 4.73, DC 5321 (Group XXI. Muscles of respiration: Thoracic muscle group).  An unlisted disorder may be rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  Conjectural analogies must be avoided, as is the use of analogous ratings for conditions of doubtful diagnosis, or those not fully supported by clinical and laboratory findings.  The Veteran's malformed right rib, status post fracture disability is currently rated under DC 5321, and thus, is rated by analogy under the criteria for thoracic muscle disabilities.  See 38 C.F.R. §§ 4.20, 4.27.  The Board has considered other diagnostic codes, but has not found codes more analogous or more applicable to the Veteran's present disability.

For VA rating purposes, the cardinal signs and symptoms of such a muscle disability are a loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Federal regulations classify these muscle injuries as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  DC 5321 (Group XXI. Muscles of Respiration: Thoracic muscle group) provides a 0 percent evaluation for slight symptoms; a 10 percent evaluation for a moderate symptoms; and a 20 percent evaluation for either moderately severe or severe level symptoms.  38 C.F.R. § 4.73.

In this case, the Veteran's disability has been classified as "moderate," which receives a 10 percent rating.  The moderate classification represents an injury that involves a service department record or other evidence of in-service treatment for the injury.  This level requires consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly a lowered threshold of fatigue after average use that affects the functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2)(ii).  A moderate muscle disability is associated with some loss of deep fascia or muscle substance, or with the impairment of the muscle tonus and a loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2)(iii).

On service treatment in May 2008, clinicians noted a solid, immobile mass on the right anterior lower ribs and deemed it likely calcification from a previous fracture.  (Virtual VA, STR-Medical, 9/26/2008, p. 40).  In May 2008, X-rays of the right ribs showed normal mineralization with no fractures or osseous abnormalities.  Id. at 120.  In July 2008, records show that the Veteran reported pressure and discomfort near his right ribs and a CT scan detected calcification of those ribs.  He denied that his injury had any effect on his breathing.  Id. at 33.  On service treatment in August 2008, clinicians noted that the Veteran's chief complaint was that his ribs had been injured, which caused him pain with prolonged exercise.  Clinicians noted that a CT scan showed signs of a calcific malunion of most of his right ribs.  Id. at 31. 

On an October 2008 VA examination prior to discharge, the Veteran reported that he had broken a right rib 10 months earlier while on duty in Iraq.  He reported intermittent sharp pain on his right side and at night while attempting to sleep.  The Veteran confirmed that his injury had not been infected and he could function without medication.  He said that the pain was brought on by physical exertion and relieved by rest.  He indicated that he could no longer lie on his stomach and had to restrict certain exercises.  (Virtual VA, C&P Exam, Internal Medicine, 11/21/2008, p. 2).  The 2008 examiner concluded that there was a fracture of the right ribs, as indicated by a CT scan, resolved with the residuals of a malformed right rib and tenderness.  Id. at 5.  Chest X-rays and a pulmonary function test (PFT) showed normal findings.  Id. at 7.

On VA treatment in April 2010, the Veteran reported that he had right rib pain and a growing mass in that area.  He reported that he had occasional pain during sit-up exercises.  (Virtual VA, Medical Treatment Record-Non-Government Facility, 3/1/2012, p. 18).  In May 2010, an MRI test revealed a rounded ring-like calcific mass, but no evidence of a displaced rib fracture.  Id. at 20.  On VA treatment in August 2014, a CT scan of his chest revealed a stable nodule consistent with a benign etiology, which required no additional follow-up.  (CAPRI, Clinical Documents, 4/27/2016, p. 22).

On VA examination in March 2016, the Veteran reported a history of injury to his ribs in service when his flack vest became forced into his chest, causing severe pain.  The Veteran indicated that he continued to have pain in his lower right ribs and later noticed a lump in that area.  The Veteran currently works as a state police officer.  He wears a bullet-proof vest and notes that at the end of his shift, his right rib area feels numb, and after the numbness and tingling wears off, he has some pain on twisting.  The Veteran also reported that this area was sore after running a distance.  He asserts that he does not need medications or medical devices and does not have any functional impairment during his flare-up periods.  A 2014 CAT scan revealed mineralization of the right seventh rib costal cartilage and a slight protrusion.  The examiner noted that there was no associated soft tissue mass, bone destruction, or aggressive lytic or blastic bone lesions.  The examiner diagnosed the Veteran with "a post-traumatic boney nodule of the right seventh rib," and acknowledged that this lesion could cause daily pain and flare-ups, but did not cause any functional or occupational impairment. 

In this case, the Veteran's malformed right rib disability meets the standards of the assigned 10 percent rating for moderate muscle injury.  See 38 C.F.R. § 4.56(d); diagnostic code 5231.  As contemplated by the regulatory criteria, the Veteran suffered a traumatic injury (rib fracture) in service, which has been documented in treatment and during VA examinations.  In addition, the Veteran has a record of consistent complaints, as required, of one or more of the cardinal signs and symptoms of a muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  See 38 C.F.R. § 4.56(d)(2).  The Veteran repeatedly complains of some pain or fatigue-pain associated with this disability that worsens with physical activity.  He states that he must rest to find relief.  The Veteran also has complained of both a loss of power and an impairment of his coordination.  For example, the Veteran reports that he can no longer do certain exercises, lie on his stomach, or run long distances.  The Veteran experiences discomfort when wearing his bullet-proof vest or when doing certain twisting motions on the job.  However, the Veteran clearly maintains that his disability does not impact his ability to work as a police officer.

To merit a higher initial rating than 10 percent, the Veteran must demonstrate that he incurred a "moderately severe" muscle injury, which contemplates a more severe, deep wound, prolonged infection, and prolonged hospitalization.  38 C.F.R. § 4.56(d)(3)(i).  A moderately severe muscle injury requires indications on palpation of the loss of deep fascia, muscle substance, or the loss of the normal, firm resistance of muscles.  38 C.F.R. § 4.56(d)(3)(iii).  This classification is evidence not only of an impairment of strength and endurance, it represents an inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3)(ii).

In this case, the Veteran does not qualify for a higher initial evaluation based on a moderately severe muscle disability.  He did not sustain the equivalence of a deep, penetrating wound and has denied that his injury ever became infected or required hospitalization, much less the prolonged hospitalization contemplated under the higher classification.  Moreover, the Veteran and his examiners have not provided any evidence of the Veteran's inability keep up with the demanding physical work requirements of a police officer.  To the contrary, the 2016 VA examination confirmed that he does not have occupational impairment.  Nor does the evidence show signs of a greater "moderately severe" loss of deep fascia, muscle substance, or the normal firm resistance of muscles.  The Veteran has retained much of the function and substance of his thoracic muscles.  Indeed, the Board finds that the Veteran's complaints of symptoms and functional impairment are contemplated by the assigned 10 percent rating.  As a result, the Veteran's malformed right rib disability does not rise to the higher 20 percent rating designated for either a moderately severe or severe muscle injury.

Considering the evidence as a whole, the Board finds that the analogous "moderate" classification most reasonably approximates the pain and limitation of motion caused by this right rib disability.  Thus, a rating in excess of 10 percent under DC 5321 is not warranted.  As the preponderance of the evidence weighs against any higher rating than the 10 percent currently assigned for a moderate muscle disability, the benefit-of-the-doubt doctrine is not applicable.  Accordingly, a disability rating in excess of 10 percent for a malformed right rib, status post fracture, must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

A disability rating in excess of 10 percent for a malformed right rib, status post fracture, is denied.



REMAND

In May 2016, the Veteran expressed his disagreement with the initial 0 percent rating that had been assigned for his service-connected vestibular disorder (claimed as vertigo) in an April 2016 rating decision.  However, after submitting the timely notice of disagreement regarding the vertigo initial rating issue in May 2016, the Veteran has not been issued a statement of the case, as required by law.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

As a result, the case is partially REMANDED for the following action:

Issue the Veteran and his representative a statement of the case on the issue of entitlement to an initial compensable rating for a vestibular disorder (vertigo), including advisement on the need to file a substantive appeal following the issuance of the statement of the case, if the Veteran wishes to appeal that adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision by the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


